EXHIBIT 10.3

 

LOGO [g419909ex10_4pg01.jpg]

September 27, 2012

W.R. Berkley Corporation

475 Steamboat Road

Greenwich, CT 06830

Re: Omnibus Purchase Agreement, Management Agreement and Voting Agreement (as
defined below)

Ladies and Gentlemen:

Capital Trust, Inc. (the “Company”) is delivering this letter agreement to you
in connection with the Omnibus Purchase Agreement, the Management Agreement and
the Voting Agreement. For purposes of this letter agreement, the following terms
shall have the meanings ascribed to them below:

 

  A. Omnibus Purchase Agreement” means that that certain Purchase and Sale
Agreement by and between the Company and Huskies Acquisition LLC (“Purchaser”),
to be entered into as of the date hereof, pursuant to which the Company will,
among other things sell to Purchaser (i) certain limited liability company
interests and limited partnership interests relating to the investment
management business of the Company for an aggregate purchase price of
$20,629,004, subject to adjustment and (ii) 5,000,000 shares of the Company’s
class A common stock, par value $0.01 per share, for an aggregate purchase price
of $10,000,000, or $2.00 per share.

 

  B. “Management Agreement” means that certain Management Agreement, by and
between the Company and an affiliate of Purchaser to be determined prior to the
Closing (as defined in the Omnibus Purchase Agreement), to be entered into on
the Closing Date (as defined in the Omnibus Purchase Agreement).

 

  C. “Voting Agreement” means that that certain Voting Agreement, by and among
Purchaser, W. R. Berkley Corporation, (“W. R. Berkley”), Admiral Insurance
Company (“Admiral”), Berkley Insurance Company (“Berkley Insurance”), Berkley
Regional Insurance Company (“Berkley Regional”), and Nautilus Insurance Company
(“Nautilus,” and together with Berkley, Admiral, Berkley Insurance and Berkley
Regional, the “Berkley Stockholders”).

 

  D.

“Qualified Offering” means any equity financing, including without limitation
any registered public offering, pursuant to which the Company or any direct or
indirect



--------------------------------------------------------------------------------

LOGO [g419909ex10_4pg02-03.jpg]

 

  subsidiary of the Company issues equity securities (including any securities,
indebtedness or other instruments convertible into common stock or other equity
securities of the Company or any direct or indirect subsidiary and excluding
securities issued pursuant to any outstanding warrants, any outstanding or
future employee or director equity awards or any securities issued to the
Company or any direct or indirect subsidiary of the Company), and (i) that is
commenced after the Closing (as defined in the Omnibus Purchase Agreement) and
(ii) the expected gross proceeds of which, when taken together with the gross
proceeds of all the other such offerings commenced after the Closing, exceeds
$30 million.

In consideration of the Berkley Stockholders’ agreement to enter into the Voting
Agreement, which is a condition to Purchaser’s agreement to enter into the
Omnibus Purchase Agreement, the Company agrees that effective as of the Closing
(as defined in the Omnibus Purchase Agreement), in addition to any vote required
by law and the Company’s charter and bylaws, the Company shall not undertake or
agree to undertake, or permit any direct or indirect subsidiary to undertake or
agree to undertake, any Qualified Offering unless such Qualified Offering shall
have been approved by a majority of the Independent Directors (as defined in the
Management Agreement). Notwithstanding the foregoing, the parties acknowledge
that the immediately preceding sentence shall not prohibit the manager of CT
Legacy REIT Holdings, LLC (solely in its capacity as such) or the board of
directors of CT Legacy REIT Mezz Borrower, Inc. (solely in their capacity as
such) from authorizing such action as it or they determine(s) in good faith is
required to satisfy its or their fiduciary duties to the members of CT Legacy
REIT Holdings, LLC or the stockholders of CT Legacy REIT Mezz Borrower, Inc., as
the case may be. The requirement to obtain such Independent Director approval
shall terminate upon the closing of the first Qualified Offering.

Notwithstanding the foregoing, this letter agreement shall terminate and be of
no further legal force and effect at such time as the Berkley Stockholders
beneficially own less than 50% of the aggregate 3,843,413 shares of class A
common stock of the Company owned by the Berkley Stockholders on the date hereof
(as adjusted for any stock dividends, stock splits, reclassifications and
similar events).

The Company hereby represents and warrants to W.R. Berkley that: (i) the Company
has all requisite corporate or other power and authority to execute, deliver and
perform all of its obligations under this letter, (ii) this letter agreement has
been duly and validly authorized by the Company and has been duly executed and
delivered by the Company, (iii) upon such execution and deliver, this letter
agreement constitutes a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms and (iv) neither the execution
and delivery by the Company of this letter agreement, nor the performance by the
Company of any of its obligations under this letter agreement, will: (a) violate
any provision of the Company’s organizational or governing documents;
(b) violate any applicable law to which the Company is subject; or (c) result in
a violation or breach of, or constitute a default under any contract, agreement
or other instrument or obligation to which the Company is a party or any of the
Company’s assets are subject.

 

2



--------------------------------------------------------------------------------

LOGO [g419909ex10_4pg02-03.jpg]

 

Each party hereto will take such actions as may reasonably be necessary or
requested by the other party hereto for the purpose of effectively carrying out
the intent hereof.

The interpretation of the terms of this letter agreement, its enforcement and
any claims arising out of or related to this letter agreement shall be governed
by the laws of the State of New York, without giving effect to the choice of law
or conflict of laws provisions thereof.

The Company acknowledges and agrees that money damages would not be a sufficient
remedy for any breach or threatened breach of any provision of this letter
agreement, and that in addition to all other remedies which W. R. Berkley may
have, W.R. Berkley will be entitled to seek specific performance and injunctive
or other equitable relief as a remedy for any such breach, without the necessity
of securing or posting any bond.

This letter agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof, supersedes all prior agreements, whether
written or oral, between the parties with respect to the subject matter hereof
and may not be amended or modified without the express written agreement of the
parties.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please sign and return to
the undersigned, at which time it shall be and become our mutually binding
agreement, enforceable in accordance with its terms.

Sincerely yours,

/s/ Stephen D. Plavin

Stephen D. Plavin

Chief Executive Officer

Capital Trust, Inc.

Acknowledged and Agreed to on September 27, 2012:

 

W.R. Berkley Corporation By:  

/s/ William R. Berkley

Name:   William R. Berkley Title:   Chairman of the Board and Chief Executive
Officer